Citation Nr: 0630840	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, which denied the benefits sought on 
appeal.  

The veteran's appeal originally included a claim for post-
traumatic stress disorder.  By an October 2004 rating 
decision, however, the RO granted service connection for 
post-traumatic stress disorder.  The Board finds this was a 
complete grant of the benefit sought on appeal regarding this 
claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have bilateral hearing loss 
attributable to service.

3.  The veteran does not have tinnitus attributable to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in September 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also provided the veteran with a list of the types 
of evidence that would assist in making a decision on his 
claims.  Specifically, the veteran was informed that lay 
statements, records and statements from service medical 
personnel, employment physical examinations and medical 
evidence from hospitals, along with other listed types of 
evidence, would help the RO make a decision.  The letter also 
informed the veteran where to the send the information and 
when to send it.  After considering the contents of the 
September 2003 letter, the Board concludes that the letter 
substantially complied with the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claims are for entitlement to 
service connection and he was given specific notice with 
respect to the elements of basic service-connection claims 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefits.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the September 2003 letter was 
issued before the February 2004 rating decision which denied 
the benefits sought on appeal; and, thus, the notice was 
timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran alleged that he experienced acoustic trauma while 
in active service that caused bilateral hearing loss and 
tinnitus.  The veteran asserted that since service he has 
experienced a muffled effect to sounds.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110;38 C.F.R. § 3.303(a).  When considering whether to grant 
service connection for a disability, VA shall consider all 
information and lay and medical evidence of record in a case.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  Service 
connection is established by showing that the veteran 
sustained a service injury or disease, that he developed a 
chronic disability and that the service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

At an August 1969 separation examination, audiometric testing 
was performed.  The audiological evaluation showed puretone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
--
5
LEFT
0
0
0
--
5

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz and contained no speech 
recognition scores.

The veteran underwent a VA audiological evaluation in May 
2004.  Audiological testing showed puretone thresholds, in 
decibels, as follows: 



HERTZ
500
1000
2000
3000
4000
RIGHT
30
40
55
70
75
LEFT
25
25
30
50
65

The veteran had Maryland CNC Test speech recognition scores 
of 80 percent in the right ear and 88 percent in the left 
ear.  

In the May 2004 audiological examination, the audiologist 
noted the veteran served in the infantry.  The veteran 
reported to the audiologist that he had hearing protection in 
training but not while in Vietnam.  The veteran further 
related that he worked as a heavy equipment mechanic after 
service.  The veteran noted to the audiologist that he used 
earplugs or earmuffs while doing this job if "lots of 
noise" was present.  The veteran related that he also worked 
in trucking and storage, and reported that he usually wore 
hearing protection around this noise.  The veteran denied 
recreational noise.  The veteran reported having tinnitus for 
more than 20 years.

The audiologist found that the audiometric testing showed 
mild to moderate-severe to severe sensorineural hearing loss 
in the right ear.  The audiologist found that the veteran had 
normal hearing in the left ear to 1000 Hertz, from which the 
veteran's hearing sloped to mild to moderate to moderate-
severe sensorineural hearing loss at higher frequencies in 
the left ear.  The audiologist noted that word recognition 
scores were good, bilaterally.  

After review of the veteran's claims file, the audiologist 
noted that the veteran's hearing was within normal limits at 
the time of enlistment and separation.  The audiologist 
opined that based on the veteran's reported noise exposure 
after leaving service and review of testing that showed 
normal hearing upon separation from service that it was more 
likely than not that the hearing loss and subsequent tinnitus 
began after service, with the possible causes being 
occupational noise exposure and the aging process.

The veteran underwent another VA examination later in May 
2004 in which a physician examined the veteran's ears.  The 
physician reiterated the factual background included in the 
audiologist's May 2004 report.  The physician examined the 
veteran's ears and noted no abnormalities except extensive 
scarring on the tympanic membranes.  She also noted that the 
veteran had significant hearing difficulties.  The physician 
confirmed the audiologists finding that it was more likely 
than not that the veteran's hearing loss and tinnitus began 
after the veteran's service.

Although the Board is conscious of the veteran's argument 
that he was exposed to greater acoustic trauma during service 
than after service and, therefore, the acoustic trauma in 
service is the cause of his hearing loss and tinnitus, the 
Board notes that the veteran's contentions alone do not 
constitute competent medical opinion as he is a lay person 
with no medical training or expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's assertions, then, that 
he experiences current hearing loss and tinnitus due to 
activities during service are inadequate to substantiate the 
veteran's claims.

Under VA regulations noted in the above discussion, the 
veteran has hearing loss.  
The Board finds, however, that the veteran's hearing loss and 
tinnitus are not attributable to service.  In denying the 
veteran's claims, the Board relies on the May 2004 VA 
examinations conducted by an audiologist and physician that, 
based on his report of noise exposure after service and 
normal hearing examination upon leaving the service, found it 
was more likely than not that his hearing loss and tinnitus 
began after service.  The record does not contain any medical 
evidence indicating that the veteran's hearing loss and 
tinnitus are connected to service.  Therefore, as the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal of both claims must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


